Citation Nr: 0330666	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  02-14 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.  


REPRESENTATION

Appellant represented by:	Navy Mutual Aid Association


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had over 24 years active duty service ending 
with his retirement in June 1970.  He died in June 1997.  
The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

To the extent that the argument advanced by and on the 
appellant's behalf may constitute a request to reopen the 
appellant's claims of service connection for the cause of 
the veteran's death and for DIC under 38 U.S.C. § 1318, this 
matter is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  An August 1999 rating decision denied service connection 
for the cause of the veteran's death, and also denied 
entitlement to DIC under the provisions of 38 U.S.C.§ 1318; 
the appellant was notified of this decision by letter dated 
September 16, 1999.  

2.  In January 2000, the appellant filed a notice of 
disagreement to initiate an appeal from the August 1999 
rating decision.

3.  A statement of the case was issued to the appellant, 
with copy to her representative, on August 24, 2001.

4.  In a written communication (date-stamped as received on 
November 13, 2001), the appellant's representative indicated 
that it was filing a substantive appeal on the appellant's 
behalf.   


CONCLUSION OF LAW

The criteria for a timely substantive appeal of an August 
1999 rating decision denying service connection for the 
cause of the veteran's death and entitlement to DIC under 
the provisions of 38 U.S.C.§ 1318 have not been met.  38 
U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 20.302(b) 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The formality of perfecting an appeal to the Board is part 
of a clear and unambiguous statutory and regulatory scheme 
that requires the filing of both a notice of disagreement 
(NOD) and a formal appeal.  Roy v. Brown, 5 Vet. App. 
554 (1993).  Appellate review of an RO decision is initiated 
by an NOD and completed by substantive appeal after a 
statement of the case (SOC) is furnished.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200 (2003).

After an appellant receives the SOC, the appellant must file 
a formal appeal within 60 days from the date the SOC is 
mailed, or within the remainder of the one-year period from 
the date the notification of the RO decision was mailed, 
whichever period ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b); see Rowell v. Principi, 4 Vet. App. 9, 
17 (1993); Chavez v. Principi, 3 Vet. App. 542, 546 
(1992) (where a claimant did not perfect appeal by timely 
filing substantive appeal, RO rating decision became final).  
By regulation, this formal appeal must consist of either "a 
properly completed VA Form 1-9, ... or correspondence 
containing the necessary information."  38 C.F.R. § 20.202 
(2003).  A properly completed VA Form includes the signature 
of the claimant, his representative, or his guardian.  
Fleishman v. West, 138 F.3d 1429 (Fed. Cir. 1998); cert. 
denied 119 S. Ct. 371 (1991).  The formal appeal permits the 
appellant to consider the reasons for an adverse RO 
decision, as explained in the SOC, and to formulate and 
present specific arguments relating to errors of fact or law 
made by the RO.  38 U.S.C.A. § 7105(d)(3); Roy, at 555.

Upon request, the period for filing a substantive appeal may 
be extended for a reasonable period for good cause shown.  
38 U.S.C.A. § 7105(d)(3).  A request for such an extension 
should be in writing, and must be made prior to the 
expiration of the time limit for filing the substantive 
appeal.  38 C.F.R. § 20.303 (2003).

In this case, the RO denied the appellant's claim for 
service connection for the cause of the veteran's death and 
entitlement to DIC under the provisions of 38 U.S.C.§ 1318 
by rating decision in August 1999.  The appellant was 
notified of that action by letter dated September 16, 1999.  
She submitted a notice of disagreement in January 2000.  

A statement of the case was issued on August 24, 2001.  The 
cover letter with the statement of the case informed the 
appellant that if she decided to continue her appeal she 
would need to file a formal appeal.  She was informed that 
she could do that by completing and filing the enclosed VA 
Form 9.  Information supplied with the statement of the case 
informed the appellant that she must file the substantive 
appeal within 60 days from the date of the issuance of the 
statement of the case or within the remainder, if any, of 
the one-year period from the date of the letter notifying 
her of the action she had appealed.  The cover letter to the 
statement of the case listed the appellant's representative 
after the notation "cc:" at the end of the letter. 

The appellant did not file a VA Form 9, or any 
correspondence relating to the appeal of the issues of 
service connection for the cause of the veteran's death and 
entitlement to DIC under the provisions of 38 U.S.C. § 1318 
within 60 days of the issuance of the statement of the case 
on August 24, 2001, and the one-year period from the date of 
the letter notifying her of the action appealed expired.  
Moreover, the record does not show that either the appellant 
or her representative filed a request for an extension of 
time for filing a substantive appeal.  Rather, a statement 
from the representative which the representative asked to be 
accepted in lieu of a substantive appeal was date-stamped as 
received at the RO on November 13, 2001.  Assuming for the 
sake of argument that this communication included the 
necessary information to be considered a substantive appeal, 
it was received beyond the time period for filing a timely 
substantive appeal. 

The representative argues that their service organization 
filed a substantive appeal more than 60 days from the date 
of the statement of the case because it did not receive a 
copy (of the statement of the case) from the RO.  The 
representative contends that it is a small organization and 
that the mailing of correspondence to it by the RO requires 
that a claims examiner address an envelope to them, or place 
a copy of the correspondence in inter office mail, and that 
these processes may not have been done because they are 
somewhat burdensome.  In response, the Board observes that 
the representative was properly listed on the SOC cover 
letter after the customary abbreviation for a courtesy copy.  
There is also no indication in the claims file that the 
notification letter enclosed with the statement of the case 
on August 24, 2001 was returned as undeliverable from the 
representative or the appellant, or that their addresses of 
record are incorrect.  Principles of administrative 
regularity dictate a presumption that government officials 
have properly discharged their official duties.  Saylock v. 
Derwinski, 3 Vet. App. 394 (1992).  The law requires only 
that the VA mail a notice, and then presumes the regularity 
of the administrative process in the absence of clear 
evidence to the contrary.  To the extent that the 
representative claims that they did not receive the letter, 
his statement to that effect, standing alone, is not the 
type of clear evidence to the contrary which is sufficient 
to rebut the presumption of regularity.  Mindenhall v. 
Brown, 7 Vet.App. 271 (1994).

The representative argues that the appellant's actual appeal 
has been pending for over five years, and that, therefore, 
she is entitled to have her substantive appeal considered 
timely so that she may continue the appeals process.  
Implicit in this argument is that VA has somehow handled the 
claim in an untimely manner, therefore the appellant should 
be able to submit an untimely appeal.  The Board finds no 
statutory exception based on the length of time a claim is 
being processed.  Moreover, a review of the record shows 
that the nature of the underlying claims required the RO to 
develop the matter according to VA regulations applicable in 
cases alleged radiation exposure.  It is unfortunate that 
the process took some time, but the Board finds no legal 
basis for extending the time period for filing a substantive 
appeal in this case.  

The Board is aware of a 1996 holding of the United States 
Court of Appeals for Veterans Claims (Court) in Archbold v. 
Brown, 9 Vet.App. 124 (1996).  Under the particular facts of 
that case, the Court found that a detailed communication 
from the claimant received prior to issuance of a statement 
of the case met the criteria for a substantive appeal.  
However, in the present case there is no communication from 
either the appellant or her representative received prior to 
the issuance of the statement of the case which meets the 
criteria for a substantive appeal.  The Archbold case can 
therefore be distinguished from the present case.  A January 
4, 2000, letter from the representative was accepted as a 
notice of disagreement, and a June 12, 2000, letter from the 
representative asked that a statement of the case be issued 
so that it could provide a more detailed substantive appeal.  
Neither of these communications included any specific 
arguments relating to alleged errors of fact or law in the 
August 1999 rating decision. 

Finally, the Board acknowledges the notice and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA) and implementing regulations.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  The record shows that the appellant was 
sent a VCAA letter in May 2001 in connection with the cause 
of death and DIC claims.  

At any rate, the issue currently on appeal ultimately is 
determined as a matter of law.  The Court has held that the 
VCAA is not applicable to matters in which the law, and not 
the evidence, is dispositive.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).  In this regard, the Board is 
unable to conclude that VCAA or implementing regulations in 
any manner change the statutory requirements of the Board's 
appellate jurisdiction.  To the extent that the facts are in 
dispute with regard to the question of whether the statement 
of the case was properly furnished to the appellant and her 
representative pursuant to 38 C.F.R. § 19.30, as discussed 
above the presumption of administrative regularity in the 
present case dictates a finding that the statement of the 
case was properly furnished to both the appellant and to her 
representative.  Since a timely substantive appeal was not 
received, the Board does not have jurisdiction as a matter 
of law.  38 U.S.C.A. § 7105.  


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



